        Case 3:20-cv-00894-YK-JFS Document 25 Filed 04/15/21 Page 1 of 9




                   UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

                                                )
    BEN MOSBAH SAIDI,                           )
                                                )      C.A. NO. 3:20-cv-00894-YK
              Plaintiff                         )
                                                )
               v.                               )
                                                )
    YORK COUNTY d/b/a YORK                      )
    COUNTY PRISON, and                          )
    TROY TYSON, ERIC BUSH,                      )          Electronically Filed
    BRANDON BANKARD,                            )
    MICHAEL BAUGHER,                            )
    JOHN DARYMAN,                               )
    C.O. MARIN, C.O. SCHNEIDER,                 )
    JOSHUA MARTINEZ, and                        )
    JOHN/JANE DOES, in their                    )
    individual capacities,                      )
                                                )
             Defendants.                        )
                                                )

         PLAINTIFF'S BRIEF IN SUPPORT OF MOTION FOR STAY

        I.     FACTUAL STATEMENT AND PROCEDURAL HISTORY


     Ben M. Saidi (Plaintiff) is a Tunisian immigrant who has permanent resident

status in the United States. Relevant to this matter, Plaintiff was incarcerated at

York County Prison from August 2019 to February 2020.1 During this time,


1 As a result of criminal charges stemming from a minor auto accident, Plaintiff
was sentenced to 1 - 3 years in prison. In December 2019, the charges against Plaintiff were
vacated and he was released from that Prison on February 13, 2020.
       Case 3:20-cv-00894-YK-JFS Document 25 Filed 04/15/21 Page 2 of 9




Plaintiff had pre-existing injuries that were not repaired and had not healed.

      From the time he entered the Prison in August 2019 through to his February

2020 release, Plaintiff suffered harassment and beatings from Corrections Officers

(COs). For example, Defendant Baugher ordered Plaintiff to take the top bunk in

his cell, even though Plaintiff had lower bunk status due to back problems. When

Plaintiff refused to take the top bunk, Defendant Baugher told him that he would

be sent to the hole for three reasons: Plaintiff is refusing to take the top bunk;

Plaintiff's name is "Saidi"; and Plaintiff is from the Middle East.

      Defendant Tyson called Plaintiff "a terrorist" in front of others and told

Plaintiff that he would make his life "a living hell." He told other COs at the

Prison "to take care of him," meaning to punish and torture Plaintiff. Defendant

Tyson told Plaintiff that he and the other COs would make Plaintiff "miserable"

until he "commits suicide." Plaintiff told Defendant Tyson that he would file a

lawsuit against him for discrimination, but this only increased Defendant Tyson's

harassment and mistreatment of Plaintiff.

      COs would intimidate Plaintiff: Defendant Bankard called Plaintiff an

"illegal immigrant"; Defendant Baugher told Plaintiff he was a "mercenary"; others

called Plaintiff "a nigger" and "Bin Saidi," in an obvious attempt to connect

Plaintiff to Osama Bin-Laden.




                                           2
       Case 3:20-cv-00894-YK-JFS Document 25 Filed 04/15/21 Page 3 of 9




      When Plaintiff told Defendant Bankard that he (Bankard) is a racist,

Bankard told some COs about it and directed them "to take real good care of him."

Plaintiff was continually abused by different COs.

      In or about November 2029 while Plaintiff was on his knees in prayer,

Defendant Marin or another Individual Defendant yanked the prayer towel from

Plaintiff and interrupted his prayers. When Plaintiff complained to Defendant

Marin or the other Individual Defendant for interfering with his prayers, the latter

got very mad at Plaintiff. Later, Defendant Marin brought CO Martinez to search

and trash Plaintiff's cell. CO Martinez tried to goad Plaintiff into a fight, saying:

"Come on, bitch, let's rumble."

      Plaintiff filed grievances about the harassment. He met with Defendant

Daryman, Unit Manager, to complain about the harassment and mistreatment, but

Daryman would take the side of the Individual Defendants. Defendant Daryman

asked Plaintiff why he was filing so many grievances, adding that the grievances

"are not going to get you anywhere." Not only was the discrimination allowed to

proceed, but it increased because the Individual Defendants were angry about

Plaintiff's grievances.

      Plaintiff told Defendant Marin that he would take him (Marin) to court;

Defendant Marin then reported that Plaintiff "threatened him" which led to

Plaintiff's solitary confinement in the Restricted Housing Unit (RHU) commonly




                                           3
      Case 3:20-cv-00894-YK-JFS Document 25 Filed 04/15/21 Page 4 of 9




called "the hole." On more than one occasion, Plaintiff was required to serve more

days in the hole than other inmates accused of the same infraction.

      On one occasion when Plaintiff was being escorted to pick up his legal mail,

one of the Individual Defendants said: "You are taking him to where he can get

some more beating." On another occasion, Plaintiff complained that he did not get

to eat. An Individual Defendant asked him why he was mad, adding "You forgot

the day the CERT beat the crap out of you."

      The Defendants used any pretext to get Plaintiff in trouble. Plaintiff has

been disciplined for frivolous reasons or for violations that he did not commit.

      On December 30, 2019, Defendant Schneider and/or other Individual

Defendants were escorting Plaintiff to a Prison medical office for a previously

scheduled appointment. Plaintiff was shackled and handcuffed. Defendant

Schneider or one of the Individual Defendants pulled and yanked Plaintiff's

shoulder, even though he knew that Plaintiff's shoulders required rotator cuff

surgery due to injury. When they were in the hallway near the INS office, Plaintiff

asked Defendant Schneider or the Individual Defendant to stop pulling his

shoulder. Defendant Schneider or the Individual Defendant told Plaintiff to "shut

up" and, without warning, slammed Plaintiff's head against the wall and on the

concrete floor. Defendant Schneider or the Individual Defendant slammed

Plaintiff's head numerous times. Numerous Individual Defendants came to the

scene and got on top of Plaintiff, pounding his back with their knees and twisting

                                          4
      Case 3:20-cv-00894-YK-JFS Document 25 Filed 04/15/21 Page 5 of 9




his arms. For a brief time, Plaintiff lost consciousness. When Plaintiff came to, he

was lying on the concrete floor in a pool of blood.

      Plaintiff was taken to Central Medical and then to York Hospital. As a result

of the beatings, Plaintiff had a dislocated jaw and his two front teeth were so badly

damaged and loose that Plaintiff cannot use his front teeth to eat food. The pre-

existing damage to Plaintiff's shoulders got worse.

      On June 3, 2020, Plaintiff filed a six-count complaint against the Prison and

individual COs. [ECF 1] and soon after filed an amended complaint. [ECF 5].

      On March 15, 2021, Defendants filed a motion for summary judgment. [ECF

18, 19 & 20].

      On April 1, 2021, Plaintiff filed a motion for a 7-day extension for filing his

brief opposing Defendants' motion. [ECF 21], which the Court granted on April 5,

2021 [ECF 22].

      On April 8, 2021, Plaintiff filed a motion to stay the litigation for 60 days.

[ECF 23].

                        II.    QUESTION PRESENTED

             Whether the fact that Counsel is unable to locate Plaintiff's

             whereabouts justifies a 60-day stay of this litigation?

             Answer: Yes.




                                          5
       Case 3:20-cv-00894-YK-JFS Document 25 Filed 04/15/21 Page 6 of 9




                           III.   LEGAL STANDARD

      The decision to stay any facet of a legal proceeding lies within the sole

discretion of the Court. See Cost Bros., Inc. v. Travelers Indem. Co., 760 F.2d 58,

60 (3d Cir. 1985)). See also Medversant Techs., LLC v. Leverage Health Solutions,

LLC., 114 F. Supp. 3d 290, 298-99 (E.D. Pa. 2015), citing Mendez v. Puerto Rican

Int'l Cos., 553 F.3d 709, 712 (3d Cir. 2009). The Court has the responsibility to

control its docket and shepherding cases through the judicial system is a

concomitant part of that overall responsibility. See Medversant Techs., LLC,

supra; Clarity Sports Int'l LLC v. Redland Sports, 400 F. Supp. 3d 161, 182 (M.D.

Pa. 2019). This includes a determination as to whether a stay of pending litigation

is appropriate.

      In deciding a motion for a stay, the Court must conduct a balance test,

weighing the relative interests of the parties. See Indocarb Corp. v. Madhavan,

2020 U.S. Dist. LEXIS 15805 at *17 (W.D. Pa. Jan. 29, 2020), citing Landis v.

North Amer. Co., 299 U.S. 248, 254-55 (1936). Courts have identified the

following factors when assessing parties' competing interests:

                  1) whether a stay would unduly prejudice or present
                  a clear tactical disadvantage to the non-moving
                  party; 2) whether a denial of the stay would create a
                  clear hardship or inequity for the moving party; 3)
                  whether a stay would simplify the issues and the
                  trial of the case; and 4) whether discovery is
                  complete and a trial date has been set. See Carlini v.

                                          6
       Case 3:20-cv-00894-YK-JFS Document 25 Filed 04/15/21 Page 7 of 9




                  Glenn O. Hawbaker, Inc., 2018 U.S. Dist. LEXIS
                  37959 at *4 (W.D. Pa. March 8, 2018)(cit. omitted).

In addition, the length of the requested stay may also be relevant. Structural

Group, Inc. v. Liberty Mut. Ins. Co., 2008 U.S. Dist. LEXIS 82266 at *13 (M.D.

Pa. October 16, 2008).

                                IV.   ARGUMENT

      In this matter, the equities weigh in favor of staying these proceedings for 60

days. Counsel assumed representation of Plaintiff in May 2020. Since then and

except for brief periods, Plaintiff has been homeless in York, Pennsylvania. He has

been living in the woods near the river. Plaintiff had a cellphone that he would use

to stay in contact with Counsel, as well as his father-in-law in California. From

time to time, Plaintiff would meet with a Counselor at the Office of Mental Health

& Developmental Disabilities (MHDD) in York County.

       For over three months, the MHDD Counselor, Plaintiff's father-in-law and

Counsel have tried diligently to locate Plaintiff, but have been unsuccessful. Over

the same period, Plaintiff has not contacted any of these individuals. During the

harsh winter months, Plaintiff was homeless -- resisting the efforts of others to find

him shelter. In or about December 2020, Plaintiff began calling Counsel in the

middle of the night. He was agitated. He did not have his medicine. Plaintiff later

contacted Counsel's Office and while still frustrated, Plaintiff sounded more stable.

That was the last contact that Counsel's Office had with Plaintiff. In January 2021,


                                          7
       Case 3:20-cv-00894-YK-JFS Document 25 Filed 04/15/21 Page 8 of 9




Plaintiff's father-in-law wired him money, but the father-n-law recently told

Counsel's Office that Plaintiff never accessed the funds.

       Counsel has contacted York County Police, York County Coroner, York

County Prison, and York MHDD, but none has any information about Plaintiff.

In addition to Counsel's efforts, the MHDD Counselor has contacted York

Probation and the York City Police Department. These contacts had no

information about Plaintiff.

       Counsel maintains that in Plaintiff's absence, she cannot adequately

represent his legal interests. He may be deceased or he may be alive somewhere,

such as in a hospital. The pandemic creates an additional unknown - Plaintiff may

be hospitalized with Covid-19 and unable to communicate with the few contacts he

has.

       The Defendants are not unduly prejudiced by a 60-day stay. The requested

stay is limited and this litigation is in the early stages. After 60 days, the stay will

automatically be lifted. Hopefully, Counsel will have discovered Plaintiff's

whereabouts by then and be able to advise the Court as to the status of Counsel's

representation.

                                V.     CONCLUSION

       Despite best efforts, Counsel has been unable to locate Plaintiff. Without

Plaintiff's involvement, Counsel cannot effectively represent Plaintiff's legal

interests. The totality of these unpleasant circumstances weigh in favor of staying

                                            8
       Case 3:20-cv-00894-YK-JFS Document 25 Filed 04/15/21 Page 9 of 9




this litigation for 60-days -- a relatively short term. Defendants cannot point to any

undue prejudice as a result of the stay. In fact, Defendants chose not to even

depose Plaintiff during this litigation or serve any written discovery. There is no

prejudice to Defendants in this matter.

      Based on the foregoing, Plaintiff's Counsel request for a 60-day stay should

be granted.



                                              /s/ Leticia C. Chavez-Freed
                                              Leticia C. Chavez-Freed, Esq.
                                              PA Bar ID 323615
                                              The Chavez-Freed Law Office
                                              2600 N. 3rd Street, 2nd FL
                                              Harrisburg, PA. 17110
                                              Ph: (717) 893-5698
                                              Counsel for Plaintiff Ben M. Saidi


Dated: April 15, 2021




                                          9
